ORDER

WHEREAS, the Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent John Marc Mulcahey, who is currently suspended from practice, has committed professional misconduct warranting additional public discipline, namely respondent has entered into a pattern of noneooperation with the Director in connection with various matters under investigation by the Director, respondent engaged in unauthorized practice of law by appearing in federal bankruptcy court although not admitted to practice there, respondent failed to timely file and pay Minnesota and federal employer withholding taxes, respondent failed to respond to the Director’s investigation of a trust ae-count overdraft and respondent neglected a client matter and failed to inform the client of his suspension; and
WHEREAS, respondent withdraws his answer to the petition and unconditionally admits the allegations of the petition, waives his rights pursuant to Rule 14, Rules on Lawyers Professional Responsibility (RLPR), and has entered into a stipulation with the Director wherein they jointly recommend that the appropriate discipline is a suspension of an additional 3 years from the date of this order, with the reinstatement hearing provided for in Rule 18, RLPR, not waived and with any reinstatement additionally conditioned upon respondent (1) paying costs in the amount of $900 plus interest pursuant to Rule 24(d); RLPR, (2) complying with Rule 26, RLPR; (3) successfully completing the professional responsibility examination pursuant to Rule 18(e), RLPR; and (4) satisfying the continuing legal education requirements pursuant to Rule 18(e), RLPR; and
WHEREAS, this court has independently reviewed the record and approves the jointly recommended discipline,
IT IS HEREBY ORDERED that John' Marc Mulcahey is suspended for 3 years from the date of this order with any reinstatement subject to the jointly recommended conditions set out above. The Director is awarded $900 plus interest in costs.
BY THE COURT:
/s/ Alan C. Page Alan C. Page Associate Justice